DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-10 are allowed. 
	The present invention is directed to a resource service system, a control method, and a storage medium. Each independent claim identifies the uniquely distinct features:
Regarding claim 1, a resource service system that is one of a plurality of resource service systems, wherein each of the plurality of resource service systems is capable of communicating with a reception service system that receives data from a plurality of clients, the resource service system comprising: 
one or more memories storing instructions; and 
one or more processors executing the instructions to: 
receive data transmitted from the reception service system; and 
delete data of a predetermined client transmitted from the reception service system in a case where a number of pieces of data of the predetermined client transmitted from the reception service system per unit time exceeds a predetermined number.
The closest prior art, Olds et al. (US 2018/0060595 A1) in view of Sasaki (US 2016/0117134 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Olds et al. (US 2018/0060595 A1) discloses a system and method for granting a user access to one or more resources managed by one or more resource servers may include authenticating a user of an application. An application scope associated with the application may represent resource server(s) and respective resources that the application is configured to access or otherwise consume.
	Sasaki (US 2016/0117134 A1) discloses a technique for executing a job in an image forming system including one or more image forming apparatuses and a server.
	However, Olds et al. (US 2018/0060595 A1) in view of Sasaki (US 2016/0117134 A1) do not specifically disclose “delete data of a predetermined client transmitted from the reception service system in a case where a number of pieces of data of the predetermined client transmitted from the reception service system per unit time exceeds a predetermined number”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 9 and 10 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 9 and 10 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-8, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672